Citation Nr: 1409780	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for headaches, claimed as migraine headaches.

2. Entitlement to service connection for residuals of a stroke.

3. Entitlement to service connection for an eye condition.

4. Entitlement to service connection for an acquired psychiatric condition, claimed as nerves.

5. Entitlement to service connection for degenerative joint disease of the right foot.

6. Entitlement to service connection for left hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1985; however, he was dishonorably discharged from his term of enlistment dating from October 31, 1981 to December 20, 1985.   

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina, which denied the benefits sought on appeal.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye condition, an acquired psychiatric condition, degenerative joint disease of the right foot, and left hallux valgus deformity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a headache condition was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that residuals of a stroke were incurred during service or are causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. A headache condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. Residuals of a stroke were not incurred in or aggravated by service and are not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in an October 2009 letter, prior to the date of the issuance of the appealed April 2010 rating decision.  The October 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records and a report of an April 2010 VA neurological examination.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history with respect to his claimed headache disability, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the examination report is sufficient upon which to base a decision with regard to the claim for service connection for headaches.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been provided a VA examination, nor has a VA medical opinion been obtained, regarding his claim for service connection for residuals of a stroke.  Obtainment of a medical opinion and/or examination regarding this claimed disability is not required because the record before the Board does not indicate that the claimed disability has a causal connection or is associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  He has also declined the opportunity to present testimony in support of his claims.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Legal Criteria 

The Veteran and his representative essentially contend that the Veteran has current headache and residuals of a stroke disabilities that were incurred in or are otherwise related to his active military service.  Specifically, he contends that he had a chronic headache condition during service that has persisted since discharge from active service.  As to claimed residuals of a stroke, the Veteran appears to contend that current symptoms of right sided generalized weakness and numbness are related to documentation of what appeared to be symptoms of extrapyramidal disorder noted during service in March 1979.  

At the outset, the Board notes that in September 1984, the Veteran was convicted by a general court martial of violating, inter alia, Articles 92 (for possession of a dangerous weapon) and 134 (for possession, distribution and use of marijuana).  He was sentenced to confinement at hard labor for 20 months, and given a dishonorable discharge.  His sentence was affirmed by the United States Army Court of Military Review in February 1985.  He was discharged in December 1985.  In December 1986 and April 1994 administrative decisions, the RO determined that the Veteran's dishonorable discharge is a statutory bar to him receiving VA payments based on his period of active service dating from October 31, 1981 to December 20, 1985, the period of enlistment in which the Veteran was dishonorably discharged.  However, his active service dating from January 21, 1976 to October 30, 1981, was honorable service on which the Veteran may establish entitlement to VA benefits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran is not claiming entitlement to service connection for a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may also be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a compensable degree within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis 

      Headache Condition 

The Veteran's service treatment records reflect that he was evaluated as normal at both the time of his enlistment and the time of his separation from service.  Clinical service treatment records show that headache was denied following contusion of the Veteran's right eye in January 1976.  In June 1977, the Veteran sought treatment for a two day history of a frontal headache with aching localized in his forehead and eyes and nausea since the morning he sought treatment.  Headache was aggravated with noise and relieved with rest.  Treatment with aspirin provided no relief.  History of childhood migraine headaches was noted.  Physical examination, including a check of blood pressure, was reported as normal and there were no neurological symptoms.  Diagnostic assessment was headache.  

In August 1980, the Veteran complained of a severe headache since two days prior located in his bilateral temporal areas.  Past treatment for headaches Benadryl was noted, which worked.  Examination of the head was reported as normal and without tenderness.  Pharynx was clear.  He was neurologically intact on neurological examination.  His pupils were equal, round, and reactive to light.  Extra-ocular movements were intact and fundi were benign.  Blood pressure was within normal limits (110/70).  Diagnostic assessment was sinus headache, which was treated with Benadryl.  

Service treatment records during the Veteran's period of dishonorable service show that in August 1985, the Veteran complained of a temporal headache and with one episode of vomiting.  Diagnostic assessment was viral syndrome, which he was advised to treat with fluids and Tylenol as needed.

On separation examination in December 1985, the Veteran indicated that he was in good health and not taking any medications.  He specifically denied ever experiencing any frequent or severe headaches on a self-report of medical history completed at the time of separation examination.  Physical examination was reported as normal and no defects or diagnoses were noted.  

Post-service treatment records are negative for any history, finding, complaint, or diagnosis of headache at any time.  

In April 2010, the Veteran was afforded a VA neurological examination to evaluate his claimed headache condition.  The Veteran reported onset of headaches during service in 1978 with diagnosis of migraine headaches.  He reported conservative treatment with various medications and stated that he received multiple profiles for migraine headaches during service.  Past treatment for headaches included Benadryl without significant relief as headaches were thought to be related to sinus problems.  He reported that headaches had decreased in frequency over the years.  At the time of examination, they occurred approximately one or two times a year and lasted for about two days.  Current headaches were described as prostrating and preventative of normal activities, severe, bi-temporal, pressure-throbbing type headaches with associated blurry vision, photophobia, phonophobia, nausea, and occasional vomiting.  The Veteran could not think of any specific triggers.  It was noted that MRI of the Veteran's brain in April 2010 for work-up of suspected transient ischemic attack showed chronic small vessel ischemic changes, but was otherwise normal.  

Following examination of the Veteran and a review of the claims file, to include the Veteran's service treatment records from his honorable active service, the examiner diagnosed tension-type headaches.  He reasoned that though the Veteran's headaches have some features of migraine headaches, the bilateral nature of his current headaches argues against a diagnosis of migraine headaches and in favor of a diagnosis of tension-type headaches.  Moreover, he observed that a review of the Veteran's service treatment records was negative for diagnosis of migraine headaches and that diagnostic impressions during service included headache in June 1977 and sinus headache in August 1980.  The examiner noted that current headaches occurred once or twice a year, but had reportedly diminished in frequency over the years.  Thus, he presumed that headaches occurred more frequently during service.  Nevertheless, he observed that the two acute complaints of headaches documented during the Veteran's honorable service were separated by a period of three years, which found to be unsupportive of a finding of a chronic headache condition during service.  In light of the foregoing, he opined that it is less likely as not that the Veteran's current tension headaches are related to or had inception during service.   

The Board notes that the Veteran contends that he has a current headache disability that was incurred in, and has existed since, service. A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In the instant case, the Board finds that the Veteran, as a lay person, is competent to report experiencing headaches. 
  
However, the Board also has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), but, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's service treatment and examination records do not support his contentions that he was seen while on active duty for treatment of a headache condition on multiple occasions or that he was given frequent limited physical profiles due to headaches.  Further, in separation from his period of dishonorable service in December 1985, he explicitly denied any history of frequent or severe headaches.  Also, the post-service VA and private medical evidence of record, despite seeking relatively frequent treatment for other medical ailments, does not reflect any reported or documented history, complaint, or diagnosis of a headache condition of any kind.  In fact, there is no post-service medical evidence of a current headache condition of any kind until tension headaches were diagnosed on VA examination in April 2010, almost 30 years following the Veteran's discharge from active service.  Given the Veteran's description of his current headaches as prostrating and incapacitating with duration of about two days, it seems as though there would be some notation of headaches documented in his post-service medical records.  Although the Veteran reported that current headaches occur only about twice a year, current VA and private medical evidence associated with the claims file spans a period of about two years and contain no mention of headaches of any kind. 

Although a Veteran is generally considered competent to report his or her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board finds the Veteran's contentions not credible due to inconsistency and implausibility.  Specifically, his report during VA examination that he received frequent in-service treatment and limited physical profiles for headaches and that he currently experiences severe, prostrating and incapacitating headaches about twice a year is inconsistent with the medical evidence of record.  The Board also finds it implausible that he would experience headaches  as consistently as he has contended, but would not inform his physicians of them during the course of seeking regular medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For these reasons, and because headaches are not recognized as chronic under 38 C.F.R. § 3.309(a), the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.  See Walker, 708 F.3d 1331. 

Although the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to the etiology of any headaches.  In this regard, the diagnosis of headaches involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Moreover, the diagnosis of a particular type of headache requires clinical examination and interpretation of examination findings.  As such, the question of headache etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The record reflects only one competent medical opinion as to the etiology of the Veteran's currently diagnosed tension headaches - the opinion of the April 2010 VA examiner.  In determining the probative value to be assigned to this medical opinion, the Board has considered whether the examiner was fully informed of the pertinent medical history of the case, whether or not the opinion was fully articulated and whether the opinion is supported by reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Here, the VA examiner reviewed the claims file and summarized the Veteran's medical history as well as provided a fully articulated medical opinion.  The Board notes that the examiner documented his review of only the Veteran's service treatment records dated during his period of honorable active service and a service treatment record dated during his dishonorable service in August 1985 show complaint of a headache with diagnosis of a viral syndrome.  In that regard, the Board observes that the subsequent August 1985 notation of a headache during the Veteran's period of dishonorable service is about five years after the most recent in-service documentation of a sinus headache in August 1980.  Such a pattern of documented treatment for headaches during service, or lack thereof, further buttresses the examiner's finding that documented complaints of headaches during service separated by a period of three years is not supportive of a finding of a chronic headache condition during service.  In any event, the examiner's findings and opinion are still fully articulated and provide reasoned analyses as to why the Veteran's current headache condition is not related to any incident of his honorable active service.  For these reasons, the Board finds the opinion of the VA examiner constitutes competent and probative evidence of the lack of an etiological relationship between current tension headaches and any incident of the Veteran's honorable active service. 

Finally, the Veteran does not contend, nor does the evidence of record otherwise suggest, that his current headache condition is proximately caused or aggravated by his service-connected bilateral pes planus and tinea pedis conditions.  Further, the claim for service connection for a headache condition is not inextricably intertwined with the remanded claims for service connection for an eye condition and an acquired psychiatric disorder.  Specifically, regardless of whether the Veteran's claims for service connection for an eye condition and/or an acquired psychiatric disorder are allowed in the future, he has not alleged that his claimed headache condition is related to his claimed eye and/or acquired psychiatric disorders.  Moreover, the Veteran's initial in-service diagnosis of headaches in June 1977 predates in-service diagnosis of anxiety in March 1979, at which time it was noted that there was no clear precipitating factor for anxiety or indication of any other significant psychological issue.  Similarly, the only eye condition predating the onset of headaches during service in contusion of the right eye in January 1976.  On VA eye examination in February 2010, however, the examiner stated that there were no remnants of a right eye contusion found on examination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a headache disability.  As such, the benefit-of-the-doubt doctrine is not applicable to this issue and the claim must be denied. 38 U.S.C.A. § 5107.

      Residuals of a Stroke 

As noted, the Veteran appears to contend that symptoms of right sided generalized weakness and numbness in 2010, accompanied by a finding on MRI of his brain in April 2010 of small vessel ischemic changes are related to documentation of what appeared to be symptoms of extrapyramidal disorder during his honorable active service in March 1979. 

The Veteran's service treatment records are negative for any finding or diagnosis of a stroke.  However, they do show that in March 1979, the Veteran underwent neurological evaluation for symptoms suggestive of extrapyramidal disorder.  It was noted that while driving one day prior, he experienced blurred vision, loss of feeling in his face (jaws) and loss of control of his right leg.  The right side of his body felt numb, weak, like he was having a stroke.  On hospital evaluation, he was treated with a shot and Benadryl with improvement.  At the time of neurological evaluation the following day, the Veteran reported that "bad nerves" prevented him from typing, which resulted in him being sent to his barracks.  His jaw and tongue felt tight and he had "? difficulty breathing with ? shortness of breath" in that he could not huff on a cigarette.  He reportedly felt better while his blood pressure was taken.  Neurological evaluation was totally normal.  Diagnostic impression was anxiety with no clear precipitating factors or other sign of psychological issue.  

On separation examination for dishonorable discharge in December 1985, the Veteran indicated that he was in good health and not taking any medications.  He explicitly denied any history of head injury, lameness, or paralysis.  Physical examination was reported as normal and no defects or diagnoses were noted.  

Post-service VA and private treatment records dating from October 2009 show that on establishing VA care in October 2009, history of "? cerebral vascular accident (CVA) 1979" was noted with symptoms of left arm and leg weakness and left sided mouth droop.  Symptoms reportedly resolved after a few hours and had not recurred since.  Diagnostic assessment was "? CVA," for which he was advised to take daily aspirin for stroke prevention.  

Private inpatient treatment records dated in April 2010 show that the Veteran was hospitalized on presenting for emergency treatment due to "acute changes in his symptoms complex" with increased discomfort in his right leg from his knee to his foot.  It was also noted that he presented with symptoms of right leg claudication since a few weeks prior, intermittent chest discomfort with some nausea and vomiting, and some paresthesias in his right hand and probably the left side of his tongue, which he described as "feeling thick."  CT scan of his brain, due to history of generalized weakness and right hemiparesis, was read as unremarkable.  Right leg symptoms spontaneously resolved.  Diagnosis was vascular event of the right lower extremity; however, it was unclear if it was due to severe atherosclerosis secondary to risk factors (family history, hypertension, smoking) or an embolic event.  It was also unclear whether a transient ischemic attack had occurred.  

As such, the Veteran underwent neurological consultation two days later.  His symptoms included a two week history of vague right lower extremity symptoms ("my leg went dead") followed on the day of admission by transient thickness of the left side of the tongue and numbness of the right hand.  Such symptoms lasted for several hours and eventually resolved without specific intervention.  A past medical history of hypertension and remote stroke (records unavailable) was noted.  Prior work-up had included a negative echocardiogram, carotid Doppler, CT of the chest, abdomen and pelvis, and head CT.  There was no visual change or headache.  The Veteran smoked a pack of cigarettes per day and had at least one alcoholic beverage per day.  Following physical and neurological examination, diagnostic assessment was RIND (reversible ischemic neurological defect) with several risk factors.  MRI of the brain was recommended and performed that same day due to clinical history of right lower extremity numbness.  There was no evidence of acute infarct, however, there was minimal punctuate gliosis and small vessel ischemic changes in the left cerebellar subcortical white matter.  Two days later, abdominal aortogram and lower extremity run off showed diminutive bilateral infrapopliteal vessels, likely be due to long-term history of smoking.  Subsequent discharge summary showed diagnoses of right lower extremity claudication with moderately severe stenosis within the right popliteal artery, and hypertension.  Significantly, there was no mention of a stroke and it was noted that there was concern that the Veteran may have experienced RIND following neurology consultation, however, MRI of his brain was normal.  

A May 2010 VA triage note shows that the Veteran presented with private treatment records from hospitalization after "having a stroke on Easter Sunday."  An addendum noted recent hospitalization for chest pain and right leg claudication.  He was referred to the VA vascular surgery clinic for recommendations as to any need for treatment with medication and surgery for 60 to 70 percent segmental stenosis of the right mid popliteal artery.  

A subsequent May 2010 VA primary care note showed continued claudication of the right leg.  Vascular surgery was scheduled for the following day at a private hospital.  A prosthetics consultation was requested for issuance of a cane due to provisional diagnosis of unspecified peripheral vascular disease.  A prosthetics consultation note shows that a cane was issued to the Veteran due to generalized weakness and other pain while walking.  

On VA neurological examination for evaluation of headaches in April 2010, it was noted that April 2010 MRI of the Veteran's brain for work-up of suspected transient ischemic attack showed chronic small vessel ischemic changes, but was otherwise normal.  Neurological examination at that time indicated that the Veteran's gait is normal.  Finger-to-nose testing and motor and sensory examination was also normal.  Reflexes were 2+ and symmetric in all extremities and extraocular muscles were intact.  

On review, there is no indication that the Veteran sustained a stroke at any time during service or until many years thereafter, if at all.  In that regard, the Veteran's service treatment records show that symptoms of right sided facial and body weakness and numbness, questionable difficulty breathing, tongue tightness which resolved with treatment with treatment with Benadryl in February 1979 and spontaneously without intervention on the following day in March 1979 were suggestive of extrapyramidal disorder.  Accordingly, neurological evaluation was performed and reported to be "totally normal."  Such symptoms were attributed to diagnosis of anxiety, although there was no clear precipitating factor or other sign of psychiatric issue.  

Thereafter, there are no findings, complaints, or diagnosis of a stroke until April 2010 (about 29 years following the Veteran's period of honorable service) at the earliest if at all.  In that regard, diagnosis following initial history and physical examination was vascular event of the right lower extremity due to either severe atherosclerosis secondary to risk factors (family history, hypertension, smoking), an embolic event, or a transient ischemic attack.  In that regard, MRI of the Veteran's brain in April 2010 showed minimal small vessel ischemic changes, however, associated inpatient treatment records, to include reports of CT scan and MRI of the brain, contain no explicit finding that a stroke or cerebral vascular accident actually occurred.  Moreover, the associated discharge summary contained no finding or diagnosis of a stroke or cerebral vascular accident.  In fact, it noted that while there was concern that the Veteran may have experienced reversible ischemic neurological deficit, MRI of his brain was normal.  To the contrary, diagnoses contained in the April 2010 discharge summary included hypertension and right leg claudication with moderately severe stenosis within the right popliteal artery.  Significantly, an April 2010 report of abdominal aortogram and lower extremity run off showed a finding of diminutive bilateral infrapopliteal vessels, likely attributed to the Veteran's long term smoking history.     

Further, on presenting for VA treatment the following month accompanied by the aforementioned inpatient treatment records and stating such hospitalization was related to a recent stroke, it was noted in his VA treatment record that such hospitalization was related to chest pain and right leg claudication with 60 to 70 percent segmental stenosis of the right mid popliteal artery.  

The Veteran's service treatment records dated during his period of honorable active service are negative for the aforementioned risk factors such as elevated blood pressure or hypertension.  There are also no findings, complaint, or diagnosis of vascular disease during service.  Indeed, VA treatment records show that the Veteran questioned whether he had a stroke in 1979 due to symptoms of left arm and leg weakness and left sided mouth droop which reportedly resolved after a few hours and admittedly had not recurred since.  

As to the Veteran's tobacco use as a risk factor for his subsequent development of vascular disease, while he did smoke cigarettes during service, for claims filed after June 9, 1998, service connection may not be established for disability or death on the basis that such disability or death resulted from injury or disease attributable to the use of tobacco products during the veteran's service. 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  The Veteran has not alleged and the evidence of record does not otherwise suggest that his use of tobacco products is due to any disability for which service connection is now in effect or claimed.  See VAOGCPREC 6-2003.

The Veteran and his representative have been accorded ample opportunity to present competent evidence in support of the claim. They have failed to do so.  See 38 U.S.C.A. § 5107(a).  As noted above, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 

The Board has considered the Veteran's assertions as to the etiology of his claimed residuals of a stroke; however, for reasons previously discussed, he is not competent to offer an opinion as to the etiology of the claimed disability.  Specifically, his assertions as to the etiology of his alleged stroke and any residual disability are unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his claimed stroke and residual disability.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the veteran's lay assertions as to the nature and etiology of his claimed stroke and residual disability are not competent and therefore are entitled to not probative weight in determining his claim for service connection. 

In sum, the evidence of record does not show that a stroke or vascular disease was incurred during the Veteran's honorable active service or for many years thereafter.  Further, the evidence of record shows that his current vascular disease, claimed as residuals of a stroke, has been attributed to his family history, and history of hypertension and smoking.  Finally, there is no competent evidence of a link between any currently diagnosed stroke or vascular disease and in-service symptoms of right-sided numbness and weakness, diagnosed as anxiety, during the Veteran's honorable active service.  As the preponderance of the evidence is against the claim for service connection for residuals of a stroke, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for residuals of a stroke is denied.


REMAND

The Veteran essentially contends that his claimed acquired psychiatric condition, degenerative joint disease of the right foot, and left hallux valgus deformity had onset during or are otherwise related to his honorable active service.

As to his claimed degenerative joint disease of the right foot and left hallux valgus deformity, the Veteran was afforded a VA examination in January 2010 to determine the nature and etiology of his claimed foot disabilities.  X-ray examination of the Veteran's feet diagnosed mild degenerative joint disease of the right foot, and a mild hallux valgus deformity of the left foot.  The examiner opined that the Veteran's chronic callosities of the bilateral feet, bilateral tinea pedis, and mild bilateral pes planus were incurred in and are related to his military service.  He also found that because degenerative joint disease of the right foot and mild left hallux valgus deformity were not noted during service, such conditions likely had their onset after discharge as a result of chronic wear and tear.  Accordingly, he opined that the Veteran's degenerative joint disease of the right foot and mild left hallux valgus deformity less likely was not were incurred in or are a result of the Veteran's military service.  The examiner did not, however, provide an opinion as to whether such conditions are proximately due to or aggravated by the Veteran's service-connected tinea pedis and mild bilateral pes planus.  Accordingly, an addendum opinion must be obtained for clarification of this matter.  

Similarly, as to the Veteran's claimed acquired psychiatric disorder, the Veteran was afforded a VA mental disorders examination in February 2010 to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  Without explanation, the examiner diagnosed PTSD, however, he provided no supporting rationale or information for why such diagnosis was made or on what information or evidence such diagnosis was based.  In addition, the examiner opined that there is no evidence that the Veteran's current symptoms of anxiety are related to his military service or treatment therein for situational anxiety on a single occasion, however, no opinion was provided as to whether the Veteran's PTSD diagnosed on examination is etiologically related to any incident of the Veteran's honorable active service.  Accordingly, an addendum opinion must be obtained for clarification of these matters.

As to the Veteran's claimed eye condition, the Veteran was afforded a VA eye examination in February 2010 to determine the nature and etiology of his currently diagnosed eye conditions.  The examiner diagnosed visually insignificant bilateral cataracts; mild dry eye syndrome; pterygium of the left eye with what appeared to be a large, asymmetric pterygium in both eyes; hyperopia with astigmatism; presbyopia; battery injury to the left facial region; and right eye contusion.  He he related pterygium of the left eye to a battery injury to the left facial region, which occurred in December 1982 during the Veteran's period of dishonorable service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice as to the information and evidence needed to substantiate a claim for service connection for disability that is caused or aggravated by a service-connected disability.

2. Request that the Veteran identify any additional relevant medical and psychiatric treatment records, VA and non VA, which pertain to his claims for service connection for an acquired psychiatric disorder, an eye condition, degenerative joint disease of the right foot, and hallux valgus deformity of the left foot that that have not yet been associated with the claims folder.  Request that he provide authorization necessary to enable VA to obtain any records relevant to his claims for service connection for such disabilities, to specifically include treatment records from his private primary care physician, Dr. M, as alluded to in a May 2010 VA primary care note.  All records requests and responses received should be documented in the claims file.  

3. Regardless of the Veteran's response, obtain and associate with the claims file any VA medical, optometry, ophthalmology and psychiatric treatment records from all VA treatment facilities identified by the Veteran and in the record, to include the Columbia VAMC, where he has sought treatment for the claimed disabilities dating since May 2010.  Appropriate steps should be taken to obtain any identified records and all attempts to obtain treatment records should be documented in the claims folder. 

4. Once the development requested above is complete to the extent possible, refer the claims file to the VA examiners who conducted the January 2010 VA feet and February 2010 VA eye and mental disorders examinations for clarification as to the etiology of the Veterans claimed acquired psychiatric disorder, eye condition(s), degenerative joint disease of the right foot, and left foot hallux valgus deformity disabilities.  If any examiner is unavailable for any reason, refer the claims file to an examiner who is equally qualified to render an opinion as to the etiology of the claimed disability.  The requested opinions may require that the Veteran be reexamined, but this is left to the designee's discretion.  If it is determined that a new examination is necessary, it should be accomplished.  

The claims folder, to include any relevant records in Virtual VA, the Veteran's complete service treatment records, his lay statements and contentions, and prior relevant VA examination reports must be thoroughly reviewed by each examiner in conjunction with rendering the requested opinions.  Notation to the effect that such review has occurred should be documented in the report provided.  

(a) As to the Veteran's claimed eye condition, following the examiner's review of the claims file, the examiner must state all eye conditions diagnosed in treatment records and on VA eye examinations in February and March 2010.  As to each diagnosed eye condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that each such eye condition manifested during or is related to any injury, event, or disease during the Veteran's period of honorable active service dating from January 1976 to October 30, 1981, to include a right eye contusion in January 1976.  

(b) As to the Veteran's claimed acquired psychiatric disorder, the examiner is asked to make the following determinations: 

(i) Based on prior examination findings (see February 2010 examination report), historical records, the Veteran's contentions, and medical principles, provide a diagnosis of any acquired psychiatric disorder found to be present, explicitly conforming to the DSM-IV.

(ii) As to diagnosis of PTSD during VA examination in February 2010, the examiner must clarify the validity of or reasons for such diagnosis, to include identification of the stressful event on which such diagnosis is based, with specific references to information and evidence on which such diagnosis is based.  

If diagnosis of PTSD is correct, determine whether each stressor found to have actually occurred, by either the RO/AMC or in the reviewer's opinion, is at least as likely as not (a 50 percent or greater probability) sufficient to produce PTSD.  Also opine as to whether it is at least as likely as not that there is a link between current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD. 

(iii) As to any diagnosed psychiatric disorder other than PTSD (e.g., depression, anxiety, bipolar affective disorder, dysthymic disorder, adjustment disorder, etc.), provide an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury during the Veteran's honorable active service dating from January 1976 to October 30, 1981, to include diagnosis of anxiety on March 1, 1979. 

(c) As to the Veteran's degenerative joint disease of the right foot and left hallux valgus deformity, following the examiner's review of the claims file, the examiner must provide an opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current degenerative joint disease of the right foot and left hallux valgus deformity of the left foot is proximately due to or aggravated by (increased in severity beyond its natural progression) his service-connected bilateral pes planus and tinea pedis disabilities.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's degenerative joint disease of the right foot and left hallux valgus deformity, and the aggravation of such symptomatology by his service-connected bilateral pes planus and tinea pedis disabilities.  

Each of the above requested opinions should be provided based on the results of prior examination(s) pertaining to claimed disability being reviewed (or a current examination if found to be necessary), a review of the medical evidence of record, and sound medical principles.  Each reviewer must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination reports and obtained from review of the record, citing to specific evidence in the file, if necessary.   If the reviewer is unable to provide any requested opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

5. After the development requested has been completed, review the opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

6. After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


